      Case 1:19-cr-00704-LAP Document 58
                                      56 Filed 12/29/20
                                               12/28/20 Page 1 of 1




                                                December 28, 2020
BY ECF                                                          The request to extend
Honorable Loretta A. Preska
                                                                Defendant's time to file an
United States District Judge
                                                                amended CJA financial affidavit
Southern District of New York
                                                                to January 13, 2021 is GRANTED.
500 Pearl Street
                                                                SO ORDERED.
New York, New York 10007
                                                                                  12/29/2020
        Re:     United States v. Brandon Becker, 19 Cr, 704 (LAP)

Dear Judge Preska:

         On December 2, 2020, this Court appointed me to represent Brandon Becker
following his retained counsel’s request to be relieved from the case for personal reasons.
Subsequently, on December 15, 2020, this Court so-ordered the government’s request for Mr.
Becker to file an amended Criminal Justice Act (CJA) financial affidavit to determine
whether he qualifies for appointment of counsel under the CJA by December 30, 2020. The
government specifically requested disclosures of, among other things, spousal assets, family
assets and potential oversea holdings. See ECF No. 50 at 1 -2. The Court ordered that Mr.
Becker disclose: “(1) all of the assets held or controlled by him directly or beneficially, in
whatever name they are held; (2) all of his spouse’s assets in which he has a marital interest,
including any assets that Becker holds or controls in his wife’s name; and (3) the assets in the
name or controlled by his mother, including those in the name of CGI or other companies.”
Id. at 2 – 3.

         Mr. Becker has been endeavoring to gather comprehensive responsive information,
some of which requires coordination with others as well as accounting professionals. Given
holiday schedules of those other parties, Mr. Becker does not yet have the relevant data to
include with an amended CJA financial affidavit. Further, given my travel and other work
commitments, I will not be able to adequately review the amended affidavit prior to the
current December 30, 2020 deadline.

         In order to ensure the accuracy of the amended CJA financial affidavit and to include
all of those categories of information that the Court ordered be disclosed, the defense
respectfully requests a two-week extension of time by which Mr. Becker has to file an
amended CJA financial affidavit from December 30, 2020 to January 13, 2021. This is the
first request for an extension of time. Earlier this afternoon I asked the government for its
position on this request but I have not yet received a response.

                                                        Respectfully,

                                                        /s/ Megan W. Benett
                                                        Megan W. Benett

cc: All Counsel of Record by ECF
